Citation Nr: 1243204	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  09-39 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for right ankle disorder as secondary to service-connected disabilities.

2.  Entitlement to service connection for right foot disorder as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 1982 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.

In a September 2008 notice of disagreement, the Veteran specifically expressed disagreement with the RO's August 2008 denials of service connection for bilateral foot pain, bilateral ankle pain, depression, cervical disc disease, erectile dysfunction, bilateral hip disability, bilateral leg pain, and bilateral knee pain.  In September 2012, the RO fully granted service connection for cervical disc disease, right and left lower extremity radiculopathy (claimed as bilateral leg pain), right and left knee strain with osteoarthritis, left ankle sprain, erectile dysfunction, and left foot strain with neuropathic pain; therefore, those issues are not in appellate status, and are not before the Board.  Also, in October 2012, the RO fully granted service connection for major depressive disorder; therefore, that issue is not in appellate status, and is not before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011);38 C.F.R. § 3.159(c), (d) (2012).

The Veteran has contended that his right ankle pain and right foot pain are secondary to service-connected disabilities, specifically service-connected back disability, polyarteritis nodosa, and/or non-Hodgkin's lymphoma.  Service connection may be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2012).  The United States Court of Appeals for Veterans Claims (Court) has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, generally, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran is service connected for a back disability, polyarteritis nodosa, and non-Hodgkin's lymphoma.  Service connection for a back disability and non-Hodgkin's lymphoma was granted in a May 1993 rating decision.  Service connection for polyarteritis nodosa was granted in an April 2009 rating decision.  The Veteran has contended that his right ankle and right foot pain are caused by his service-connected back disability, polyarteritis nodosa, and/or non-Hodgkin's lymphoma, and also submitted medical articles from the internet suggesting a relationship between joint aches and polyarteritis nodosa.

The Veteran asserts that he has recurrent symptomatology of right ankle and right foot pain, suggesting a current disability.  Post-service treatment reports from July, August, and September 1993 indicated the Veteran's complaint of bilateral ankle pain.  In an August 1993 treatment report, the Veteran complained of "aching joints all over."  Since then and throughout the claims process, the Veteran's statements have remained consistent that he currently has extreme right ankle and right foot pain.  In this regard, the Veteran is competent to testify as to the symptoms he has experienced, such as pain, which are capable of lay observation.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).

The Board notes that no VA or private medical report is of record with opinions regarding whether the Veteran has a current right ankle and/or right foot disability, or an etiology opinion addressing the question of the relationship of the current right ankle and/or right foot disabilities, if any, to the Veteran's service-connected disabilities, specifically service-connected back disability, polyarteritis nodosa, and non-Hodgkin's lymphoma.

This case presents certain medical questions that cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions concern current medical diagnoses, if any, of the right ankle and right foot, and the relationship of these disabilities to the Veteran's service-connected disabilities (back disability, polyarteritis nodosa, and non-Hodgkin's lymphoma).  These questions must be addressed by an appropriately qualified medical professional.  See Charles, 16 Vet. App. 370 (2002); see also 38 C.F.R. 
§ 3.159(c)(4) (2012) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the factor of relationship of current disability to service (or,  by analogy, to a service-connected disability), the Court has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).

In this case, there is insufficient medical evidence to determine whether the Veteran may have underlying diagnosed disabilities of the right ankle and right foot that causes the reported pain, and whether any current right ankle or right foot disability is related to the service-connected disabilities: back disability, polyarteritis nodosa, and non-Hodgkin's lymphoma.  For these reasons, the Board finds that the Veteran should be afforded a VA examination in order to assist in determining whether the he has any current disability of the right ankle and/or foot, and, if so, to obtain an opinion as to whether any current right ankle and right foot disabilities are caused or aggravated (permanently worsened in severity) by service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to assist in determining the current nature and likely etiology of his claimed right ankle pain and right foot pain.  The relevant documents in the claims file should be made available to the examiner for review in connection with the examination.  The examiner should conduct a thorough examination, including any indicated tests and studies, and provide a diagnosis for any pathology found.  The VA examiner should also request a history from the Veteran.  A notation to the effect that the record review and history took place should be included in the examiner's report.

The examiner should offer the following opinions:

Is it at least as likely as not (50 percent probability or greater) that any current disability of the right ankle is caused by any of the service-connected disabilities: back disability, polyarteritis nodosa, or non-Hodgkin's lymphoma?

Is it at least as likely as not (50 percent probability or greater) that any currently disability of the right ankle is aggravated (permanently worsened in severity) by any of the service-connected disabilities?

Is it at least as likely as not (50 percent probability or greater) that any current disability of the right foot is caused by any of the service-connected disabilities? 

Is it at least as likely as not (50 percent probability or greater) that any current disability of the right foot is aggravated (permanently worsened in severity) by any of the service-connected disabilities?

In answering these questions, the examiner should identify the baseline level of severity of the current right ankle and/or right foot disability, if any, prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  If some of the increase in severity of the current right ankle and/or right foot disability is due to natural progress, the examiner should identify the degree of increase in severity due to natural progression.

A rationale should be given for all opinions and conclusions expressed in a typewritten report.  If an opinion cannot be rendered without resorting to speculation, the examiner should explain why it would be speculative to respond.

2. After completion of the above development, the claims for service connection for right ankle disorder as secondary to service-connected disabilities and service connection for right foot disorder as secondary to service-connected disabilities should be readjudicated.  If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case, and should be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim(s).  See 38 C.F.R. § 3.655 (2012).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


